This is an appeal from an order of the county court of Colorado county refusing an application for a writ of habeas corpus presented by this appellant. Examination of the record leads us to conclude that the judgment of the court below should be upheld. The application for the writ sets out that a judgment theretofore rendered against appellant finding him guilty of a violation of some phase of the truck law, was void because the complaint did not charge an offense against the laws of this State. No copy of the complaint was attached to the application, and the manifest insufficience of such application for this reason would be evident. It was further stated in the application that evidence submitted to the court on the trial was admitted over the objections of the appellant. If any evidence was set out or referred to, it does not properly appear in this record. What purports to be a statement of facts is not approved by the trial judge. We might further observe that inasmuch as this case originated in the justice court where appellant was tried and convicted, from which conviction he appealed to the county court and was again tried and convicted, and his fine fixed at a sum much less than one hundred dollars, the matter of the admission of testimony asserted to be improperly received, could not be reviewed by this court in an appeal from the refusal of a habeas corpus. It is provided by law that a case tried in county court upon appeal from the justice court, wherein the amount of the fine is less than one hundred dollars, can not be carried up to this court, at least not on any question relating to the evidence.
Believing the action of the trial court to be correct, and that the record shows no error, the judgment refusing the application for the writ of habeas corpus will be affirmed.
Affirmed.